ORDER

JAMES W. SMITH, JR., P.J.
¶ 1. This matter is before the Court sitting En Banc on the written request of C. Aden McDaniel to irrevocably resign his membership in The Mississippi Bar. We conclude that all procedural prerequisites have been met and accept his irrevocable resignation.
I.
¶2. On November 21, 2002, C. Aden McDaniel wrote this Court asking to irrevocably resign his membership in The Mississippi Bar. At the time of that letter the following disciplinary matters were pending against McDaniel:
Janice Cade Docket No. 01-379-2
Lisa M. Cauthen Docket No. 01-393-2
Cleotha Dixon Docket No. 01-402-2
Lenoria Meeky Docket No. 01-380-2
Marsha K. Cook Docket No. 01-366-2
¶ 3. The Bar filed a response on November 26, 2002, submitting that it does not have any objection to this Court accepting Mr. McDaniel’s irrevocable resignation for membership in The Mississippi Bar and. surrendering of his privilege license to practice law in this State provided all of the conditions of Rule 10 of the Mississippi Rules of Discipline are satisfied.
II.
¶ 4. The Rules of Discipline for The Mississippi State Bar Rule 10.5 provides:
An attorney may tender an irrevocable resignation to either the Court or the Tribunal. Such a resignation shall acknowledge each and all disciplinary matters then pending, provide the docket number or numbers, state that the attorney does not desire to defend, and request permission to resign with prejudice from the Bar. Upon receipt of such resignation, and any response that the Bar may elect to file, the disciplinary proceedings shall terminate and either the Court or the Tribunal shall enter its order accepting resignation, revoking the attorney’s license, and barring forever thereafter the attorney’s right to seek reinstatement to the privilege of practicing law in this state. Such a resignation and order shall be considered disciplinary action, and the resignation shall be considered tantamount to the proof of guilt on the matter charged.
The Rules also provide that this Court has exclusive and inherent jurisdiction over matters pertaining to attorney discipline. The Rules of Discipline govern all bar disciplinary matters. Harrison v. Miss. Bar, 637 So.2d 204, 215 (Miss.1994).
¶ 5. IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED as follows:
The irrevocable resignation for membership in The Mississippi Bar by C. Aden McDaniel is hereby accepted.
¶ 6. This order shall constitute notice of irrevocable resignation in this cause.
¶ 7. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this order to the Circuit Court Judges and Chancellors in and for Hinds County, Mississippi, and the Senior Judges of such courts shall enter this order upon the minutes of their respective courts.
¶ 8. The Clerk of the Supreme Court of Mississippi shall immediately forward an *892attested copy of this order to the Circuit Court Judges and Chancellors in and for Attala County, Mississippi, and the Senior Judges of such courts shall enter this order upon the minutes of their respective courts.
¶ 9. The Clerk of the Supreme Court of Mississippi shall immediately forward a copy of this order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, and to the Clerk of the United States Court of Appeals for the Fifth Circuit, and to the Clerk of the Supreme Court of the United States.
¶ 10. Costs should be and are hereby assessed against C. Aden McDaniel.
¶11. SO ORDERED, ADJUDGED, and DECREED this the 23rd day of January, 2003.
McRAE, P.J., and DIAZ, J., not participating.